FILED
                                                                                                                    14-0776
                                                                                                                    8/3/2015 5:26:46 PM
                                                                                                                    tex-6338107
                                                                                                                    SUPREME COURT OF TEXAS
                                                                                                                    BLAKE A. HAWTHORNE, CLERK

                                         IN THE SUPREME COURT OF TEXAS

                                                     Oral Argument Submission Form



    &DXVH 1R 14-0776






      6W\OHMichael Williams, Commissioner of Education, In His Official Capacity, et al.




     v.      The Texas Taxpayer & Student Fairness Coalition, et al.
     1RWLFHRIVHWWLQJIRURUDOVXEPLVVLRQE\ WKH6XSUHPH&RXUWRI7H[DVDVQXPEHUHGDQGVW\OHG
     DERYHLVKHUHZLWKDFNQRZOHGJHGDQGRIWKHVXEPLVVLRQGDWHIRURUDODUJXPHQWRQ


                              'DWH2I2UDO
                              $UJXPHQW             09/01/2015

                                                               9:00a.m.




          Oral argument on behalf of:        ✔ 3HWLWLRQHU               5HODWRU                                2WKHU

                                             ✔ 5HVSRQGHQW                  5HDO3DUW\,Q,QWHUHVW


    2UDO$UJXPHQW :LOO %H3UHVHQWHG %\

 Mark Trachtenberg
    (Please print your name above as you wish it to appear on the Court's Submission Schedule)

    Firm Name         Haynes and Boone, LLP


    Full Address      1221 McKinney, Suite 2100, Houston, Texas 77010-2007


    Telephone No. 713-547-2528
                  ______________________________________________



    Counsel For       Calhoun County I.S.D., et al.

    3/($6(127($OODWWRUQH\VPXVWILOHWKLV VXEPLVVLRQIRUP WKURXJKWKHH)LOH7H[DVJRYHOHFWURQLFILOLQJ V\VWHP
    3HWLWLRQHU5HODWRU$SSHOODQWLVDVVHVVHGDQDGGLWLRQDO IHH IRU WKH RUDO VXEPLVVLRQRI WKH SHWLWLRQ7KLVIHH LVGXH
    DQG SD\DEOHSULRU WR WKH VXEPLVVLRQ RI WKLV FDXVHLQ RUDODUJXPHQWEHIRUH WKH &RXUW